_ coy-1947 mg

An unpub|isl‘lled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

ADRIENNE ANDERSON; AND JESSE No. 63456
ANDERSON,

Appellants, 
 FELE 
ROBIN MCGAHUEY; CONNIE BISBEE; »

AND TONY CORDA, AUG 0 2 2013
R€Spondents. CLETRAC!E K.FL\ND:;;EMA(S:L'R?

liEPuTY CLERK

ORDER DISMISSING APPEAL

This is a proper person appeal docketed in this court on June
24, 2013, without payment of the requisite filing fee. On that sarne day, a
notice was issued directing appellants to pay the filing fee within 10 days.
The notice further advised that failure to pay the filing fee within the 10
days would result in the dismissal of this appeal. To date, appellants have
not paid the filing fee or otherwise responded to this court’s notice.

Accordingly, cause appearing, this appeal is disrnissed.
lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:   

cc: Hon. Jarnes Todd Russell, District Judge
Adrienne Anderson
J esse Anderson
Attorney General/Dep't of Public Safety/Carson City
Carson City Clerk

SuPREME CouRT
o»=
NEvAoA

CLERK’S ORDER

/2)-2.2788